Mr. Justice Wole
delivered the opinion of the Court.
Section 91 of the Code of Civil Procedure provides:
“In an action affecting the title or the right of possession of real property, the plaintiff, at the time of filing the complaint, and the defendant, at the time of filing his answer, when affirmative relief is claimed in such answer, or at any time afterwards, may file for record with the registrar of the district in which the property or some part thereof is situated, a notice of the pendency of the action, containing the names of the parties, the object of the action or defense, and a description of the property affected thereby. From the time of filing such notice for record only shall a purchaser or incum-brancer of the property affected thereby be deemed to have constructive notice of the pendency (of the action, and only of its pendency) against parties designated by their real names.”
Under this section, the registrar is bound to note in Ms books the pendency of a suit even though the property sought to be recovered or affected is not recorded. The case, as pointed out by appellant, is not distinguishable from cases of attachment. Sobrinos de Villamil v. Registrar, 32 P.R.R. 502, Armstrong v. Registrar, 34 P.R.R. 258.
After the publication of the foregoing opinion we find that the same question was similarly decided in Zapata v. Registrar, 40 P.R.R. 542.
The note will be reversed and the record made.